 In the Matter OfMARKS BROTHERSCOMPANYandUNITED TOY ANDNOVELTY WORKERS LOCAL INDUSTRIAL UNION No. 538,AFFILIATEDWITH THE C. I. O.Cases Nos. C-464 and B-619.-Decided May 13, 1938Toy Manufacturing Industry-Interference,Restraint,and Coercion-Com-pany-DominatedUnion:domination of and interference with formation andadministration;support ; discrimination in favor of,in recognition as repre-sentative of employees;disestablishedas agencyfor collectivebargaining-Discrimination:discharge and refusalto reinstate ;charges of,not sustained-Investigation of Representatives:controversyconcerning representation of em-ployees: employer's refusal to grant recognition ofunion-Unit Appropriate forCollective Bargaining:productionemployees,excludingsupervisoryemployees,foremen, assistantforemen, clericaland officeemployees,and employees inmaintenance department and machineshop-Contract:repudiated by employeras not having been executed under itsauthority-Strike-Election Ordered:company-dominated union excluded from ballot.Mr. Norman F. Edmonds,for the Board.Mr. Jeremiah W. MahoneyandMr. Arthur L. Sherin,of Boston,Mass.,andMr.Henry A. Meyers,ofHolliston,Mass., for therespondent.Mr. Sidney Grant,of Boston, Mass., for the United.Mr. Hyman H. Rovner,of Chelsea, Mass., for the Association.Mr. Joseph B. Robison,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 3, 1937, Toy and Novelty Workers Organizing Com-mittee of the C. I. 0., herein called the Organizing Committee, fileda charge with the Regional Director for the First Region (Boston,Massachusetts), alleging thatMarks Brothers Company, Boston,Massachusetts, herein called the respondent, had engaged in andwas engaging in unfair labor practices affecting commerce, withinthemeaning of the National LaborRelationsAct, 49 Stat. 449,156 DECISIONS AND ORDERS157herein called the Act.On November 8, 1937, an amended chargewas filed by United Toy and Novelty Workers Local IndustrialUnion, No. 538, affiliated with the C. I. 0., herein called the United.-On the same day the National Labor Relations Board, herein calledthe Board, by the Regional Director, issued its complaint and noticeof hearing, copies of which were duly served upon the respondentand upon Marks Brothers Employees Association, herein called theAssociation, a labor organization which is described and discussedin Section III B below.The complaint alleged that the respondent had committed unfairlabor practices within the meaning of Section 8 (1), (2), and (3),of the Act in that (1) it had dominated and interfered with theformation and administration of the Association and had given aidthereto,while at the same time discouraging its employees frombecoming members of the United; and (2) it had discharged, andhad since refused to employ, Carmella Sanella, an employee, forthe reason that she joined and assisted the United and engaged in.activities, for the purpose of collective bargaining.The respondentfiled ananswerdated November 12, 1937, in which it admitted certainof the allegations concerning the character of its business, but deniedall the other material allegations of the complaint.With respect tothe alleged discriminatory discharge of Sanella, the respondent.averred affirmatively that she had not been reemployed because oflack of work in the department in which she had been previouslyemployed.On November 8, 1937, the United also filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondent,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On November 12, 1937, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and provide for an appropriatehearing upon due notice, and, acting pursuant to Article III, Section10 (c) (2), and Article II, Section 37 (b), of said Rules and Regula-tions, further ordered that this case be consolidated for the purposesof-the hearing with the case arising upon the charges filed by theUnited.1The name which appears in the amended charge is "United Toy and Novelty Workers,L I. Union No 538, affiliatedwith C.I.0."In the petition,referred to below, the nameof the United appears as"United Toy & Novelty Workers Local Industrial Union No. 538 ,of the C. I. O."The relationship between the organizing Committee and the United is described belowin Section II. 158NATIONAL LABOR RELATIONS BOARDOn November 12, 1937, the Regional Director issued a notice,ofhearing in the consolidated cases, copies of which were duly servedupon the respondent and the Association, which claimed to represent -employees directly affected by the investigation.Pursuant to the notice of hearing and to a postponement of thehearing agreed to by counsel for all parties, a hearing was held inBoston, Massachusetts, on November 26 and 27, 1937, before EugeneLacy, the Trial Examiner duly designated by the Board.The Board,the respondent, the United, and the Association were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded all parties.During the course of the hearing, counsel for the Board movedto amend the complaint as to the date of the alleged discharge ofCarmella Sanella.The motion was granted. Counsel for the re-spondent moved to dismiss the complaint, and counsel for the Asso-ciation moved to dismiss one paragraph of the complaint, for failureto comply with the requirements of the Rules and, Regulations. Thesemotions were denied.Each of the above rulings is hereby affirmed.On February 28, 1938, the Trial Examiner duly filed his Inter-mediate Report, in which he found that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3), and Section 2 (6) and(7) of the Act, but that the respondent had not engaged in unfairlabor practices within the meaning of Section 8 (2) of the Act.Herecommended that the respondent cease and desist from its unfairlabor practices and, affirmatively, that it offer to Sanella reinstate-ment with back pay.The United filed exceptions to that portion of the IntermediateReport which found that the respondent had not engaged in unfairlabor practices within the meaning of Section 8 (2) of the Act.Therespondent, after obtaining an extension of time, filed its exceptionsto the Intermediate Report and to the record, excepting specifically-to the Trial Examiner's failure to dismiss the complaint at the hear-ing and to his findings and recommendations with regard to thealleged unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3), and Section 2 (6) and (7) of the Act. ThoAssociation filed a motion to dismiss the exceptions filed by theUnited to the Intermediate Report.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C., on April 19, 1938, for the purpose of oral argument.The Association was represented by counsel, and the respondentby its plant superintendent.The United filed a brief which has beengiven due consideration by the Board. DECISIONS AND ORDERS159During the course of the hearing before the Trial Examiner, anumber of rulings were made on motions and on objections to theadmission of evidence.The Board has reviewed these rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.These rulings, one of which is discussed below in SectionIII B, are hereby affirmed.The motion of the Association to dismiss the exceptions filed bythe United to the Intermediate Report is hereby denied,and theseexceptions are hereby sustained.The exceptions filed by the re-spondent to the Intermediate Report'are likewise sustained in so faras they are directed at the Trial Examiner's finding and recommen-dation respecting the alleged discriminatory discharge of CarmellaSanella.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Marks Brothers Company, is a Massachusettscorporation engaged in the manufacture of various kinds of toysand novelties.It occupies part of a building in Boston,Massa-chusetts, the remainder of which is occupied by Keystone Manu-facturing Company, herein called Keystone.Some of the officers ofthe latter company, which also manufactures toys and novelties, arealso officersof the respondent.The respondentuses awide varietyof raw materials,includingsteel, cloth,lumber, electric wire, and various rubber parts.Thetotal value of the raw materials purchased by the respondent be-tween November 1, 1936, and November 1, 1937, was approximately$80,000.Over 55 per cent of these purchases were made outside ofthe State of Massachusetts.During the same period, the total valueof the respondent's sales was $200,000.More than 60 per cent of itsfinished products were shipped outside the State of Massachusettsto purchasers situated in every State in the United States and in thepossessions.The respondent has salesmen operating in New York City and inSan Francisco, California. It distributes advertising catalogues ona nation-wide basis and advertises in magazines which are circu-lated in all the States.H. THE ORGANIZATIONS INVOLVEDUnited Toy and NoveltyWorkersLocal Industrial Union No. 538is a labor organization affiliated with the Committee for IndustrialOrganization,from which it received its charter on September 10,1937.It admits to membership production workers employed by the 160NATIONALLABOR RELATIONS BO AIMrespondent and by Keystone. It was organized by the Toy andNovelty Workers Organizing Committee, a labor organization whichis also affiliated with the Committee for Industrial Organization.Marks Brotliers"Employees Association is an unaffiliated labororganization. Its membership is limited exclusively to employees, ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. The strikeThe Organizing Committee started to organize the respondent'semployees during the latter part of July 1937.On August 13 Sand-berg, its organizer, sent a letter to the respondent requesting that aconference for the purpose of collective bargaining be arranged.This letter, which was received, was never answered.On Monday, August 16, a large number of the employees met onthe fourth floor of the respondent's building, during the lunch hour,,to discuss whether or not to go out on strike. The employees of Key-stone had struck on August 14, and the building was being picketed-In a vote, which was taken after some discussion, a majority of thosepresent voted in favor of a walk-out.This decision was put intoeffect at 1: 15 that afternoon, and the strike thus commenced almostcompletely halted the operations of the respondent's plant during theensuing week.The strike was settled on August 23, at a conference at the Re-gional Office of the Board in Boston, Massachusetts, which was at-tended by representatives of the Organizing Committee and by anattorney named Greer, who purported to represent the respondent.A written agreement was executed by the Organizing Committee andby Greer on behalf of the respondent, which provided, among otherthings, for the return to work of all employees pending settlementby the Board of certain matters at issue.Most of the employeesreturned to work the following day.The contract signed by Greerwas later repudiated by the respondent under circumstances describedbelow.B. The Marks Brothers Employees AssociationThe first activity on the part of the Association took place onSaturday, August 14, the day after the United first communicatedwith the respondent.None of the officials of the Association wereable to`state definitely who first decided to form an organizationwithin the plant.Thus Donald S. Bloch, secretary, and later vicepresident of the Association, testified :Well, a few of the fellows had heard that Keystone wasforming a company union and I believe they decided to follow DECISIONS AND ORDERS161them and they decided to see what they could do about form-ing their own company union and they asked if whether Iwould cooperate and I told them yes.After a while they askedme if I would be secretary.2Carl Braverman, who was one of the most active supporters ofthe Association, testified also that he did not know who first inspiredthe idea of its formation.He did hear that one could be formed,however, and when he saw Isadore Marks, the respondent's presidentwalking through the plant at 11 o'clock on August 14, he asked himwhether it would be all right to form an independent union.Marksreplied that he would have to recognize any union that had amajority.Thereafter, at 11:30, Braverman called a meeting of employeesin the stockroom.He called this meeting during working hours,without procuring permission to do so, although he had never donesuch a thing before.The meeting lasted 20 to 25 minutes. Braver-man spoke to the gathering, and then passed around slips of paperfor them to sign.According to his testimony, Braverman told thesigners that they were signing "for an independent union and not theC. I. 0." The slips, however, had nothing written at the top andwere in fact blank except for the signatures placed on them.Braverman and another employee, Slutsky, took the slips immedi-ately to Marks and requested recognition as the collective bargainingagency for the plant.According to Marks' testimony he was toldthat the slips contained the signatures of 80 employees.He did notexamine the slips in any way.He made no effort to count the namesor to compare them against his pay roll.Apparently, he did noteven ascertain with what organization he was dealing.But he atonce granted the recognition requested.sIn fact, it is difficult to believe that the slips presented to Marksactually contained the names of 80 of the about 100 employees at theplant.It appears that they were circulated only at the meetingcalled by Braverman.The latter testified that a majority of theemployees were present at that occasion and that he procured 75signatures.Yet he was unable to explain how employees working onfloors other than that on which the stockroom is located were sum-moned, and no other witness who testified recalled this meeting or any2 At the hearing in this proceeding the Trial Examiner excluded all testimony withregard to events in the Keystone plant.Counsel for the Board contended that the twocompanies occupy the same plant and are to some extent at least underthe same manage-ment, and that hence testimony as to the conduct of the executives of Keystone had abearing on the conduct of the same individuals with regard to the respondent.While webelieve that this ruling of the Trial Examiner was erroneous, in view ofour decision wedo not find that it was prejudicial error.8Neither Marks nor the officials of the Association were able to producethe slips atthe hearing. 162NATIONAL LABOR RELATIONS BOARDother activity on that day for the purpose of getting signatures. Itisvery doubtful whether more than a handful of the employeessigned the blank pieces of paper on which Marks based his recogni-tion of the newly formed organization.Thus Marks gave the organizers of the Association the tremendousadvantage of the status of a recognized bargaining agency, althoughhe did not know how many persons had signed the slips presentedto him, how many of those who signed were employees of the respond-ent, what the signers thought they were authorizing when they puttheir names on the blank slips of paper, or what the organization wasthat was claiming recognition; and he did this despite the fact thathe knew that the United had also organized some of his employees.Subsequent events show that this hasty action on the part of therespondent's president was taken with the purpose of erecting abarrier to the attempt of the United to secure recognition as thebargaining agency for the respondent's employees.By August 16 the temporary officers of the Association had beenchosen.The record is not clear as to how this was accomplished,but apparently a few of the leaders of the movement agreed amongthemselves to take the responsibility of the various offices.RobertAustin Sweeney, who was later elected president, first heard of theAssociation when he was asked to be its chairman, on August 16.He was not sure who made this request, but he testified that hebelieved it was Bloch.He told Bloch that he would serve on con-dition that a regular election be held as soon as possible.This,electionwas not held until October 7, and the temporary officersserved until that time.Although delegates were elected in some ofthe departments during the strike, they never held any meetings.On August 16 or 17 Marks and his brother decided, partly becauseof the fact that a strike was in progress, to announce an 18-per centraise in wages, a reduction of the workweek to 44 hours, payment oftime. and one-third for overtime, and the elimination of Saturdaywork.According to Marks' testimony, this decision was made entirelyby the respondent.Nevertheless,Marks decided to go through theform of having it accepted by the Association.He accordingly wroteout the terms of the wage change and, on August 17, submitted themto a committee of that organization.At one point in his testimonyhe stated that he told the committee that they could accept or rejectthe proposal, and in case of rejection, they could make their owndemands.He also testified, however, " . . . as I remember, it wassort of a granting -sort of telling them that they were going to getthis increase.There were no demands made. It was simply passingthat information to them."The "offer" was accepted on the sameday that it was made.Marks was not sure who was on the committee DECISIONS AND ORDERS163that received the sheets of paper on which the wage change wasdescribed, or who signed them.They were not produced at thehearing.On August 18 the respondent notified all of its employees of theraise in wages.Although Marks was unable to produce a copy ofthe letter which was sent out, he testified that it read in substanceas follows :I wish to announce that we have just issued the following newworking conditions to all production workers: 18 per cent - increaseto both day workers and piece workers; time and a half for over-time; work week 44 hours; no work on Saturdays.We will'guarantee to maintain these rates at least until January 1, 1938;,effective at once.Those who have been out of work for any reason whatsoevermay return immediately to their jobs.It has come to my attention that some of our employees havebeen threatened bodily.This we believe is only a rumor butwe want to assure all employees that the police department iscooperating with us and will protect every workman.Anyonewho intimidates or threatens anyone in any way will be arrestedand prosecuted to the full extent of the law.Following the strike the Association appears to have engaged inlittle activity, except the procuring of signatures to membershipcards,until its first meeting on October 7.One other act of therespondent prior to that date, however, requires consideration.Thecontract signed by Greer on August 23 on behalf of the respondent,which ended the strike, has already been referred to.This contractwas repudiated by the respondent as not having been executed underitsauthority.The letter which contained this repudiation wasposted in the respondent's plant on September 2, and reads as,follows :Circulars have been given to our employees stating that theCompany signed an agreement with T. & N. W. O. C. affiliatedwith the C. I. O.Mr. Marks and Mr. Swartz did not sign any agreements withthe T. & N. W. O. C. affiliated with the C. I. O.The only agreements that were signed were those with theMarks Brothers Company Employees' Association as the only,bargaining agency we recognize under the Wagner Act and wewill continue to do so as long as you have the majority.No attorney has been given the right to sign any agreementsfor us with any union.We sign only our own agreements. 164NATIONAL LABOR RELATIONS BOARDAt the time this letter was posted, no agreement of any kind 'hadin fact been signed between the respondent and the Association.Sweeney, the president of the Association, so testified at the hearing,and this position was adopted by counsel for the Association at theoral argument before the Board.Thus the respondent, which hadgiven the Association, almost before it started, the advantage of-recognition as collective bargaining agency, gave it an additionaladvantage by creating the false impression that it had procured asigned agreement.The first formal meeting of the Association took place on theevening of October 7, 1937, in a hall in Boston which was rentedfor the purpose.There were 25 persons present.The record doesnot disclose what took place at this meeting beside the election ofofficers; but apparently as a result of the meeting, the newly electedsecretary, Rose Bottaro, typed out a list of four propositions whichwere to be presented to Henry A. Meyers, the superintendent of therespondent's plant, who had been given authority by the respondentto deal with the Association.The propositions dealt with such mat-ters as loss of time while waiting for assignment to a new job andloss of pay because of improper timing on the various operations.Bottaro gave the list to Sweeney, the president of the Association,who had it signed by the other three officers.He then took `it toMeyers.Meyers looked over the suggestions and made changes limit-ing the effect of each of them. There was some attempt by Sweeneyto create the impression at the hearing that the changes were inpart made by him.Meyers' testimony shows quite clearly, however,that he made the changes himself, with little or no discussion, andthat he gave the "corrected demands" back to Sweeney to accept orreject.It appears also that at some time Meyers discussed the propo-sitions with Marks.Sweeney gave the "corrected demands" to Bottaro and told her toretype them as changed by Meyers. She did so without, however,changing either the date or the heading, which read :We, the employees of the Marks Brothers Co. as representedby the . . . Association, do herewith bring these propositions, tobe effective immediately, for your approval and signature.Sweeney signed the retyped list of propositions and, after it hadbeen signed by the other officers, presented it to Meyers who alsosigned it.Sweeney told Bottaro not to show the revised list to anyother member of the Association because he did not think it wasnecessary for them to know' the result of his actions until the nextmeeting, which did not take place until the end of October.We have already pointed out the extremely shadowy nature of theAssociation's organization up to October 7.No one at the hearing DECISIONS A11 ,ND ORDERS"A165was able to state just how it was started, or how its temporaryofficers were selected.The membership cards, which were circulatedduring and after the strike, were paid for by one of the officers ofthe Association 2 or 3 weeks after they were procured; but thisofficer did not know, and no other officer explained, at whose requestthe cards were printed or how the credit which was advanced wasprocured.Even after the Association started to have meetings, its organiza-tion continued to be of a somewhat elusive nature.At the time ofthe hearing, it had procured 93 signed membership cards, but ithad no constitution or bylaws. Its method of dealing with therespondent, as described by Marks, was as follows :The contacts were made by our superintendent who wouldtalk it over with me and we then decided what demands togrant and what not to grant and then passed it to the .. .Association.-This description fits extremely well the only instance which appearsin the record, and which is described above, of the Association'sdealings with the respondent.-The Association was supported from the very day of its inceptionby 'the respondent's recognition of it as the sole bargaining agencyof its employees, recognition based on the most inadequate sort ofevidence of majority status.Before it assumed the shape and char-acter even of a budding organization, it had been assured of a statuswhich excluded its rival, the United, r from effective action on behalfof its members.The Association never engaged in collective bar-gaining in any true sense of the term. Instead, it permitted itselfto be used by the respondent, as it was used in the case of the letterrepudiating the Greer contract, as a means of inducing its employeesto abandon the United and to rely on the good graces of Marks andthe other executives of the respondent as a substitute for collectivebargaining.We find that the respondent has dominated and interfered with theformation and administration of the Association and has contributed.support to it.We find that the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise oftheir rights to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guaran-teed under Section 7 of the Act.- 166NATIONAL LABOR RELATIONS BOARDC. The alleged discriminatory dischargeCarmella Sanella commenced her employment with the respondenton June 16, 1937, in the pyrography department.On August 13 shewas laid off by her foreman, Melvin Penansky, who told her to returnon August 17.When she appeared on that day, she found the plantsurrounded by pickets.She thereupon joined the picket line andbecame a member of the United. It was not until August 24, the dateon which the strikers returned to work at the plant, that she appliedto Penansky for further work.Both she and the two girls who ac-companied her were told that there was no work for them on thatday.Those two girls were taken, back a few clays later, but Sanellawas never put back to work, although she requested reinstatement onseveral occasions.It appears that the pyrography department, which employed 23girls at the time of the strike, had been formed only recently. Itspersonnel consisted chiefly, of employees who, unlike Sanella, hadworked for the respondent in other departments.After the strike,this department was greatly curtailed, and the employees were shiftedback to their former jobs.The respondent explained that its failureto reinstate Sanella was due to the fact that she had no experience inany work other than that which it was in large part eliminating. Itshould be noted, however, that while there were about 100 employeeson the respondent's pay roll at the time of the strike, the number ofemployees had been increased to over 150 at the time of the hearing.A large part of the increase represented new employees taken on indepartments such as general assembly where no experience was needed.It does not appear in the record that Sanella was unusually activeon the picket line or in any other union activity until September 4,when she was elected secretary of the United.Other union memberswere returned to work on August 24 without discrimination.While the case is not free from doubt, we are unable to find that therecord sustains the allegations of the complaint that, Sanella was dis-charged or refused reinstatement because of her union activity.Thatportion of the complaint will accordingly be dismissed.We find that the respondent has not discriminated in regard to thehire and tenure of employment of Carmella Sanella because of mem-bership in a labor organization, and thereby discouraged membershipin a labor organization.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEWe find that the activities of the respondent set forth in Section IIIB above, occurring in connection with the operations of the respond- DECISIONS AND ORDERS167-ent, described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States-and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYWe have found that the respondent dominated and interfered with-the formation and administration of the Association and contributed-support thereto.By such domination and interference the respond-ent has prevented the free exercise of its employees' right to self-organization and collective bargaining.The mere withdrawal of the-respondent's domination and support of the Association will not be-sufficient to overcome the impression created among the employeesthat it represented the wishes of the employer.Therefore, in order torestore to the employees the full measure of their rights guaranteedunder the Act, we shall order the respondent to withdraw all recog-nition from the Association and disestablish it as representative of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment.The respondent will, in addition,-be ordered to cease and desist from its unfair labor practicesdescribed above.VI.THE QUESTION CONCERNINGREPRESENTATIONAs noted above in Section III, the United attempted, on August 13,to secure a conference with the respondent with regard to collectivebargaining.Since that date further efforts by the United to securethe status of sole collective bargaining agency have been preventedby the respondent's position that it would deal only with theAssociation.At the hearing in this proceeding, the membership cards of theUnited were produced and examined by counsel. It appeared thaton August 13 it had 34 members and, at the time of the hearing, 66members, who, an official of the United testified, were employees ofthe respondent.The names, however, were not checked against thepay roll, nor is there anything in the record to show how many ofthe members were within the unit found below by the Board to beappropriate.Moreover, although there were under 100 employeesin the appropriate unit on August 13, there were in the neighborhoodof 150 at the time of the hearing. Since it is impossible to certifythe United as the representative of a majority of the respondent'semployees in the appropriate unit, it is not necessary to consider theeffect of the signatures on the Association's membership cards or ona petition which was circulated by the Association before the hearing106791-38-vol vn--] 2 -168NATIONAL LABOR RELATIONS BOARDwhereby the 'signers stated that they did not wish to be representedby the United.We find that a question concerning representation of employees ofthe respondent has arisen, and that this question can best be resolvedby the holding of an election by secret ballot.Those eligible tovote in the election will be employees of the respondent withinthe appropriate unit employed during the pay-roll period next pre-,ceding November 8, 1937, the date of the filing of the petition in thiscase, exclusive of those who have quit or have been discharged forcause between that date and the date of the election.Since we have found that the Association was dominated, inter-fered with, and supported by the respondent, we shall make noprovision for its designation on the ballots.VII.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States, andhas led and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VIII. THE APPROPRIATE UNITThe United contends that the appropriate unit for collective bar-gaining should include the production workers of the respondent,with certain exceptions.These exceptions are involved in the onlyissueswhich have been raised with regard- to the extent of theappropriate unit.The respondent has two foreladies whose work is clearly super-visory.It has, in addition, three working or assistant foremen.The latter engage inthe duties of set-up men and teach employeeshow to perform the various operations.During normal periods theironly productive work is that done in the course of setting up jobsand teaching.They occasionally have as many as 20 employeesunder them.They willbe excluded from the appropriate unit.The United contends for the inclusion of the shipping-room em-ployees in the appropriate unit and for the exclusion therefrom ofthe employees in the stockroom.Although they do not contributedirectly tothe manufacture of the product,the employees in bothdepartments handle the raw materials and products of the respond-ent.We find that both groups of employees should be included inthe appropriate unit.The head shipper, however, will be excluded, DECISIONS AND ORDERS169since the record shows that his duties are of a supervisory nature.He routes the material in the shipping room and apportions the workof the employees under him.The maintenance employees, the machinists,and the clerical em-ployees will likewise be excluded from the appropriate unit, in viewof the desire of the United to exclude them,and the absence of anyevidence to show that they should be included.We find that the production employees of the respondent,exclud-ing supervisory employees,foremen, assistant foremen, clerical andoffice employees,and employees in the maintenance department andmachine shop,constitute a unit appropriate for the purposes of col-lective bargaining,and that said unit will insure to employees of therespondent the full benefit of their right to self-organization and tocollectivebargainingand otherwise effectuate the policiesof the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.Toy Sc Novelty Workers Organizing Committee of the C. I. 0.,United Toy and Novelty Workers Local Industrial Union No. 538,affiliatedwith the C.I.0., and Marks Brothers Employees Associa-tion,are labor organizations within the meaning of Section 2 (5)of the Act.2.By its domination and interference with the formation of theAssociation,and by contributing support thereto, the respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(2) of the Act.3.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The afore-mentioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of Carmella Sanella because of her member-ship in a labor organization and thereby discouraged membership ina labor organizationwithin themeaning of Section 8(3) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within the meaning of Sec-tion 9(c) and Section 2 (6) and(7) of the Act.7.The production employees of the respondent,excluding super-visory employees,foremen, assistant foremen, clerical and office em-ployees, and employees in the maintenance department and machine 170NATIONAL LABOR RELATIONS BOARDshop, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Marks Brothers Company, Boston, Massachusetts, and its officers,.agents, successors, and assigns, shall:1.Cease and desist :(a)From in any manner dominating or interfering with theadministration of Marks Brothers Employees Association, or with theformation or administration of any other labor organization of itsemployees, and from contributing support to Marks Brothers Em-ployees Association, or to any other labor organization of its em-ployees;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-drganiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining andfor mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Marks Brothers EmployeesAssociation as representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, and other conditions ofemployment, and completely disestablish Marks Brothers EmployeesAssociation as such representative;(b) Immediately post notices in conspicuous places throughoutits plant, and maintain such notices for a period of thirty (30) con-secutive days from the date of such posting, stating (1) that therespondent will cease and desist as provided in paragraph 1 of thisorder, and (2) that the respondent will withdraw all recognition fromMarks Brothers Employees Association as representative of itsemployees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, rates of pay, wages, hours of employ-ment, and other conditions of employment, and that the MarksBrothers Employees Association is completely disestablished as suchrepresentative;(c)Notify the Regional Director for the First Region, in writing,within ten (10) days of the date of this order, what steps the respond-ent has taken to comply herewith.It is further ordered that the allegations of the complaint that DECISIONS AND ORDERS171the respondent has engaged in unfair labor practices within themeaning of Section 8 (3J of the Act by discharging and thereafterrefusing to employ Carmella Sanella are hereby dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIBEarED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Marks Brothers Company, Boston, Massachusetts, an electionby secret ballot shall be conducted within forty-five (45) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the First Region, Boston, Massachusetts,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among the production employees of Marks Brothers Company,employed during the pay-roll period next preceding November 8,1937, excluding those who have quit or have been discharged forcause between that date and the date of the election, and excludingsupervisory employees, foremen, assistant foremen, clerical and officeemployees, and employees in the maintenance department and ma-chine shop, to determine whether or not they desire to be representedby United Toy and Novelty Workers Local Industrial Union No.538, affiliatedwith the C. I. 0., for the purposes of collectivebargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMay 31, 1938On May 13, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding, the election to be held within forty-five '(4.5)days from the date of the Direction, under the supervision of theRegional Director for the First Region (Boston, Massachusetts).Atthe request of the Regional Director, we shall postpone the electionfor the present.The Board hereby amends its Direction of Election by striking outthe words-"within forty-five (45) days from the date of this Direc-tion" and substituting therefor the words "at such time as the Boardmay in the future direct."